Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of October 17, 2011, by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware
limited liability company (“Purchaser”), as purchaser, and O’CHARLEY’S INC., a
Tennessee corporation (“Lessee”), O’CHARLEY’S FINANCE COMPANY INC., a Tennessee
corporation (“OFC”), and O’CHARLEY’S RESTAURANT PROPERTIES, LLC (“ORP”), a
Delaware limited liability company (Lessee, OFC and ORP are collectively
referred to herein as the “Seller”), as seller. For and in consideration of the
mutual covenants and promises hereinafter set forth, the parties hereby mutually
covenant and agree as follows:

1. Purchaser (and/or its designated affiliates) agrees to purchase, and Seller
agrees to sell, all of Seller’s right, title and interest in and to the parcel
or parcels of real property listed on Exhibit A attached hereto, together with
any and all improvements thereon and appurtenances thereto (the “Properties”).
The aggregate purchase price to be paid by Purchaser to Seller for the
Properties is One Hundred Five Million and 00/100 Dollars ($105,000,000) (the
“Purchase Price”). The closing of such purchase and sale shall occur
contemporaneously with the execution of this Agreement and shall be evidenced by
such deeds and other closing documents executed contemporaneously herewith.

2. At closing, Lessee shall lease the Properties from Purchaser (and/or its
designated affiliates), as lessor, pursuant to five (5) separate Master Lease
Agreements executed contemporaneously herewith, at the rent and pursuant to the
terms and conditions contained therein.

3. Seller shall be responsible for the payment of all transaction costs incurred
by Seller in connection with this transaction, including the cost of all
surveys, environmental reports and other due diligence items provided by Seller
to Purchaser; provided, however, that notwithstanding any provision contained in
this Agreement, Seller and Purchaser shall each be responsible for the payment
of the fees and expenses of their respective legal counsel, accountants and
other professional advisers and Purchaser shall be responsible for all
out-of-pocket costs and expenses related to any financing, including costs of
any loan policies and any appraisals or other due diligence obtained by
Purchaser (other than the due diligence provided by Seller).

4. Each of the parties represents and warrants to the other that neither party
has dealt with, negotiated through or communicated with any broker in connection
with this transaction. Each party shall indemnify, defend and hold harmless the
other party from and against any and all claims, loss, costs and expenses,
including reasonable attorneys’ fees, resulting from any claims that may be made
against the indemnified party by any broker claiming a commission or fee by,
through or under such indemnifying party. The parties’ respective obligations
under this paragraph 4 shall survive closing.

5. Each party represents and warrants that it has all requisite power to
execute, deliver and perform its obligations under this Agreement and that the
individual who has executed this Agreement on behalf of Seller or Purchaser, as
applicable, is duly authorized to do so. Upon execution by the parties, this
Agreement and all other related documents to which each is a party shall
constitute the legal, valid and binding obligations of each such party in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.



--------------------------------------------------------------------------------

6. This Agreement shall be governed by, and construed with, the laws of the
applicable state or states in which the Properties are located, without giving
effect to any state’s conflict of laws principles.

[Remainder of page intentionally left blank; signature page(s) to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

PURCHASER:

STORE CAPITAL ACQUISITIONS, LLC, a

Delaware limited liability company

By:  

/s/ Michael J. Zieg

Name:  

Michael J. Zieg

Title:  

Executive Vice President



--------------------------------------------------------------------------------

SELLER: O’CHARLEY’S INC., a Tennessee corporation By:  

/s/ R. Jeffrey Williams

Name:  

R. Jeffrey Williams

Title:  

CFO

O’CHARLEY’S FINANCE COMPANY, INC., a

Tennessee corporation

By:  

/s/ R. Jeffrey Williams

Name:  

R. Jeffrey Williams

Title:  

Asst. Sec & Treasurer

O’CHARLEY’S RESTAURANT PROPERTIES,

LLC, a Delaware limited liability company

By:  

/s/ R. Jeffrey Williams

Name:  

R. Jeffrey Williams

Title:  

Asst. Sec & Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTIES

 

Pool 1    Store #      

232

   Cookeville, TN   

366

   Knoxville, TN   

312

   Stockbridge, GA   

257

   Owensboro, KY   

353

   Georgetown, KY   

370

   Ft. Oglethorpe, GA   

426

   Camby, IN   

386

   Harrisonburg, VA   

248

   Springdale, OH   

908

   Greensboro, NC Pool 2         

269

   Southaven, MS   

259

   Conyers, GA   

371

   McDonough, GA   

412

   Grove City, OH   

393

   Simpsonville, SC   

360

   Springfield, OH   

368

   Murfreesboro, TN   

209

   Lexington, KY   

354

   Kennesaw, GA   

343

   Daphne, AL Pool 3         

281

   Snellville, GA   

300

   Morristown, TN   

263

   Lebanon, TN   

264

   Cumming, GA   

316

   Lynchburg, VA   

350

   Augusta, GA   

271

   Frankfort, KY   

383

   Mansfield, OH   

212

   Lexington, KY   

317

   Panama City, FL



--------------------------------------------------------------------------------

Pool 4

        

430

   Lake Charles, LA   

236

   Clarksville, TN   

355

   Corydon, IN   

254

   Hattiesburg, MS   

339

   Foley, AL   

319

   Columbus, OH   

420

   Carrollton, GA   

410

   Greenfield, IN   

396

   Salisbury, NC   

306

   Champaign, IL

Pool 5

        

274

   Dayton, OH   

249

   Cleveland, TN   

228

   Louisville, KY   

322

   Charleston, SC   

400

   Fayetteville, GA   

275

   Canton, GA   

204

   Goodlettsville, TN   

406

   Greenwood, IN   

320

   Charlotte, NC   

251

   Lawrenceville, GA